FILED
                             NOT FOR PUBLICATION                            MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROY SUDDUTH,                                     No. 09-56542

               Plaintiff - Appellant,            D.C. No. 2:08-cv-03457-PSG-JWJ

  v.
                                                 MEMORANDUM *
RONALD BAREFIELD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Roy Sudduth appeals pro se from the district court’s summary judgment in

his action alleging that defendants discriminated against him on the basis of his

race, religion, and disability by denying his request for a two bedroom Section 8

public housing voucher. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Gamble v. City of Escondido, 104 F.3d 300, 304 (9th Cir. 1997), and we

affirm.

      The district court properly granted summary judgment on Sudduth’s Fair

Housing Act claim because he failed to raise a genuine issue of material fact as to

whether he qualified for a two bedroom unit, or whether defendants’ proffered

legitimate, nondiscriminatory reason for denying him the extra bedroom was

pretextual. See id. at 305.

      The district court properly granted summary judgment on Sudduth’s

Americans with Disabilities Act claim because he failed to raise a genuine issue of

material fact as to whether defendants denied his request for a two bedroom unit

“by reason of his disability.” Weinreich v. L.A. Cnty. Metro. Transp. Auth., 114

F.3d 976, 978 (9th Cir. 1997).

      Sudduth’s remaining contentions are unpersuasive.

      We do not consider Sudduth’s contentions raised for the first time on appeal.

See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146

(9th Cir. 2008).

      AFFIRMED.




                                          2                                   09-56542